Citation Nr: 0835497	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-37 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to an initial rating higher than 10 percent 
for right inguinal hernia repair with tender surgical scar 
and ongoing pain and paresthesia. 

2.	Entitlement to an initial rating higher than 10 percent 
for left inguinal hernia repair with tender surgical scar and 
ongoing pain and paresthesia. 

3.	Entitlement to an initial compensable rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from August 2000 to January 
2001, and from February 2003 to October 2003.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for 
bilateral inguinal hernia repair with tender surgical scar 
and ongoing pain and paresthesia, and for hearing loss in the 
right ear. The veteran appealed from the initial assigned 
evaluations for the above disorders. See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

The veteran attended a hearing before a Hearing Officer at 
the RO in January 2007. In August 2008, he testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge of the Board.

During the pendency of the appeal a January 2008 RO rating 
decision granted separate 10 percent ratings for residuals of 
inguinal hernia repair on the right and left sides. Following 
the award of an increased evaluation the veteran has not 
indicated he is satisfied with this determination and the 
claims for higher schedular ratings remain on appeal. See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

1.	The veteran's post-surgical hernia repair scars are each 
approximately 6-cm in length and are superficial and painful 
on objective examination. There is limitation of function on 
extended periods of movement although no identifiable 
limitation at any joint group of the lower extremities, and 
apart from those symptoms considered in rating neurological 
impairment.

2.	The veteran has severe incomplete paralysis of the ileo-
inguinal nerve on both right and left sides as a residual of 
the hernia repair.

3.	The veteran's hearing loss in the right ear corresponds 
to no worse than the  Level I designation under the 
applicable rating criteria. The nonservice-connected left ear 
hearing loss is not of the severity that it would be 
considered along with the right ear for rating purposes.


CONCLUSIONS OF LAW

1.	The criteria for an initial rating higher than 10 
percent for a tender surgical scar as a residual of right 
inguinal hernia repair are not met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic 
Codes 7801-7805 (2008).

2.	The criteria for an initial rating higher than 10 
percent for a tender surgical scar as a residual of left 
inguinal hernia repair are not met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic 
Codes 7801-7805 (2008).

3.	The criteria for a separate 10 percent initial rating 
for impairment of the ilio-inguinal nerve as a residual of 
right inguinal hernia repair are met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.124a, 
Diagnostic Code 8530 (2008).

4.	The criteria for a separate 10 percent initial rating 
for impairment of the ilio-inguinal nerve as a residual of 
left inguinal hernia repair are met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.124a, 
Diagnostic Code 8530 (2008).

5.	The criteria for an initial compensable rating for right 
ear hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.383, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85-4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi,          
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied  and compliant notice was not previously provided. See 
Mayfield v. Nicholson,     444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The Court has further held in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007),       that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

In addition, the relevant notice information must have been 
timely sent. The Court in Pelegrini II prescribed as the 
definition of timely notice the sequence of events whereby 
VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).

The veteran is appealing the initial disability ratings 
assigned following the RO's January 2006 rating decision 
which granted service connection for residuals of an inguinal 
hernia repair procedure and right ear hearing loss. 
Generally, where a claim for service connection has been 
substantiated and an initial rating and effective date 
assigned, the filing of a NOD with the RO's decision as to 
the assigned initial rating does not trigger additional 38 
U.S.C.A. § 5103(a) notice. The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements." See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). Here, the 
RO apprised the veteran of the requirements of the VCAA 
through September 2005 correspondence as to his then-pending 
claims for service connection. As a result, VCAA-compliant 
notice on the issue of an initial disability rating after 
service connection was established was not required. 

In any event, the RO provided the veteran with February and 
March 2008 notice letters explaining what evidence would 
substantiate the claims on appeal. The May 2006 Statement of 
the Case (SOC) and January 2008 Supplemental Statement of the 
Case (SSOC) cited to the applicable rating criteria. The VCAA 
notice explained the joint obligation between VA and the 
veteran to obtain pertinent evidence and information, 
including that VA would undertake reasonable measures to 
assist in obtaining further VA medical records, private 
treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, a March 2006 supplemental notice letter provided 
information concerning both the disability rating and 
effective date elements of a pending claim for benefits, 
consistent with the holding in the Dingess/Hartman decision. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran through obtaining records of VA 
outpatient treatment and private medical records. The veteran 
has undergone several VA examinations. 38 C.F.R. § 4.1 (for 
purpose of application of the rating schedule, accurate and 
fully descriptive medical examinations are required, with 
emphasis upon the limitation of activity imposed by the 
disabling condition). In support of his claims he has 
provided several personal statements. He testified at 
hearings before a Hearing Officer, and the undersigned 
Veterans Law Judge. The veteran has not identified any 
further available information or evidence. The record as it 
stands includes sufficient competent evidence to decide the 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits.



Analyses of the Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. See Fenderson, 12 Vet. 
App. at 125-26.

Residuals of Inguinal Hernia Repair

The residuals of inguinal hernia repair with tender surgical 
scar and pain and paresthesia currently are evaluated as 10 
percent disabling on each side, from the September 26, 2005 
effective date of service connection, under provisions of 
Diagnostic Code 7338-7804 for an inguinal hernia rated by 
analogy to a superficial painful scar. See 38 C.F.R. § 4.27 
(providing that an unlisted disease, injury or residual 
condition may be rated by analogy). 

The medical evidence reflects that the original inguinal 
hernia is now asymptomatic and has been treated in service, 
and the basis for service-connected disability consists of 
the post-surgical residuals of the hernia repair procedure. 
To date the RO has evaluated these manifestations under the 
rating criteria for scars. 
 

Under this criteria, 38 C.F.R. § 4.118, Diagnostic Code 7801 
provides that scars other than on the head, face, or neck, 
which are deep or cause limited motion and cover an area of 
at least 6 square inches (39 square cm.), warrant a 
compensable rating. 

Under Diagnostic Code 7802, scars other than on the head, 
face, or neck, which are superficial and do not cause limited 
motion and cover an area of at least 144 square inches (929 
square cm.), warrant a compensable rating. 

A scar that is superficial and unstable warrants the 
assignment of a maximum 10 percent rating. 38 C.F.R. § 4.118, 
Diagnostic Code 7803. Note 1 to Diagnostic Code 7803 provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. Note 2 
provides that a superficial scar is one not associated with 
underlying soft tissue damage. 

A scar that is superficial and painful on examination 
warrants the assignment of a 10 percent rating. 38 C.F.R. § 
4.118 Diagnostic Code 7804. Note 1 to Diagnostic Code 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage. 

Other scars (not covered in Diagnostic Codes 7800-7804) are 
to be rated on the basis of limitation of function of the 
affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805. 

Also applicable in this case, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) the Court held that service connection 
for distinct disabilities resulting from the same injury 
could be established so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition. However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered. That is, the evaluation of the same 
disability under various diagnoses is to be avoided. 38 
C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993). 
Inquiry must therefore be undertaken to ascertain whether 
there exists any non-overlapping symptoms of the disorder in 
question which would result in separate disability ratings.
The competent medical findings indicate that the existing 
ratings for post-surgical residuals of inguinal hernia repair 
due to the right and left side scars should remain in effect. 
However, the Board will also award separate ratings for 
neurological impairment to each side evaluated according to 
disability of the ilio-inguinal nerve. 

On a May 2004 private orthopedic consultation the veteran 
reported ongoing left hip pain that persisted following his 
bilateral hernia repair surgery during service. He stated 
that the surgery had not alleviated his inguinal pain. He 
described having discomfort with increased activities. The 
orthopedist referred the veteran to a neurologist. In his 
report the neurologist stated an impression of status-post 
bilateral inguinal hernias, with complaints of pain and 
paresthesias without evidence of recurrent disease or other 
complicating features. The neurologist indicated that there 
may well be damage to the ilio-inguinal nerves resulting in 
paresthesias. The physician did not find at that point a 
complication that would benefit from surgical intervention.     

During a July 2004 orthopedic evaluation the veteran again 
reported pain of the inguinal region and anterior thigh. An 
MRI of the left hip did not show anything referable to the 
hip. On further discussion with the neurologist who 
previously treated the veteran it was agreed that the patient 
did not have any symptoms prior to hernia repairs, and 
subsequently has had all of his problems. The orthopedist 
suggested that the veteran's hernia repair was the issue. 

The veteran underwent VA examination in December 2005. He 
reported that since the hernia repair he had experienced 
ongoing and worsening groin and thigh pains and numbness of 
the inner thighs. He stated that he could walk a few hundred 
feet and had to stop because his legs hurt. Physical findings 
were no hernia present or tuberculous peritonitis. An 
examination showed tenderness around both scars. These were 
6-cm in length. There was groin tenderness and decreased 
sensation of the inner thighs. The veteran had moderate 
decrease in sensation to light touch, pinprick and 
monofilament over the inner thighs along the distribution of 
the ilio-inguinal nerves. The diagnosis was bilateral 
inguinal hernia repair, with ongoing pain and paresthesias 
directly secondary to those repairs. The examiner noted that 
based on medical history records it appeared very likely that 
current symptoms were due to the hernia repair. 

Records of VA outpatient treatment since that time show in 
August 2006 the veteran's report of bilateral leg pain. A 
September 2007 evaluation indicated an assessment of leg pain 
with peripheral axonal neuropathy bilaterally.

The current assigned level of disability compensation 
properly takes into account  the impairment from post-
surgical residual scars, evaluated based on distinct scars 
that are superficial and painful upon objective examination. 
38 C.F.R. § 4.118 Diagnostic Code 7804. These scars are not 
shown to meet the surface area requirements for a rating in 
excess of 10 percent pursuant to Diagnostic Codes 7801 and 
7802. Diagnostic Code 7803 for a superficial but unstable 
scar does not provide for any higher available rating. The 
Board has further considered Diagnostic Code 7805 under which 
a scar is rated on limitation of function of the affected 
part. There is relevant evidence in this case of some 
limitation of function. This appears to constitute a limit on 
long-term walking or exercise, and there is no evidence of 
constrained motion of the knee, hip or ankle joints, or spine 
that warrants rating by analogy to musculoskeletal disability 
under various provisions at 38 C.F.R. § 4.71a. As indicated 
below any residual functional limitations are best 
characterized under a separate rating for neurological 
impairment.

The conclusion which both VA and private treating physicians 
state is that the veteran experiences pain and paresthesias 
as a neurological residual of the hernia repair in the 
distribution of the ilio-inguinal nerve. Under 38 C.F.R. § 
4.124a, Diagnostic Code 8530 a 10 percent rating is awarded 
for severe or complete paralysis of the ilio-inguinal nerve. 
The rating schedule further provides that neurological 
manifestations are to be rated in proportion to impairment of 
motor, sensory, or mental function. See again, 38 C.F.R. § 
4.124a. These neurological symptoms are also distinct from 
the existing post-surgical scars in their scope. 38 C.F.R. § 
4.14. Hence, the Board finds that separate 10 percent ratings 
for neurological symptoms of the lower extremities on both 
right and left sides as due to service-connected disability 
are warranted.

Right Ear Hearing Loss

Disability ratings pertaining to hearing loss are determined 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992). Hearing loss disability evaluations range from 0 
percent to 100 percent based on organic impairment of hearing 
acuity as measured by controlled speech discrimination tests 
in conjunction with the average hearing threshold, along with 
the average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz. The rating schedule establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness. VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test. The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column (as these are 
listed at Table VI) appropriate to the puretone decibel loss. 
See 38 C.F.R. § 4.85. Where there is an exceptional pattern 
of hearing impairment as manifested by the results of 
audiometric testing, a rating based on puretone thresholds 
alone may be assigned. 38 C.F.R. § 4.86(a). 
 
Where hearing impairment in the service-connected ear is 
compensable to a degree of 10 percent or more and the hearing 
impairment in the other ear is considered a disability under 
38 C.F.R. § 3.385, the hearing impairment in the non service-
connected ear will be considered in evaluating the service-
connected disability. See 38 C.F.R. § 3.383(a)(3). 38 C.F.R. 
§ 3.385 provides, in pertinent part, that VA may only find 
hearing loss to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores are less than 94 percent. 


On a November 2005 VA examination by an audiologist the 
veteran reported difficulty hearing all of the time including 
when someone else spoke to him. He described noise exposure 
during service due to proximity to gunfire. He stated that 
following service he had worked for an excavating company and 
had performed construction work. An audiological evaluation 
indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
20
40
LEFT
10
10
10
15
25

Speech audiometry revealed speech recognition ability of 96 
percent in both ears. The examiner then opined that with the 
veteran's history of military and occupational noise 
exposure, it was at least as likely as not that a portion of 
hearing loss in the right ear was precipitated by military 
noise exposure. The examiner indicated hearing loss in the 
left ear was normal for rating purposes. 

The preceding audiometric findings indicate that right ear 
hearing loss meets the Level I designation under Table VI the 
rating criteria. 38 C.F.R. § 4.85. While there is no evidence 
of an exceptional pattern of hearing impairment, an 
evaluation based on puretone thresholds alone would not 
result in a higher designation for rating purposes. 38 C.F.R. 
§ 4.86(a). As any hearing loss on the left side is neither 
service-connected nor does it meet VA regulatory requirements 
for a hearing loss disability, symptomatology in the left ear 
will not be included in determining a disability evaluation. 
Based on the level of identified right ear hearing loss on 
audiological testing a noncompensable rating remains the 
correct schedular evaluation.

Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. 
The veteran has not shown that his service-connected 
residuals of inguinal hernia repair or bilateral hearing loss 
have caused him marked interference with employment, meaning 
above and beyond that contemplated by his current schedular 
ratings. The veteran has recently indicated that he remains 
employed on a full-time basis. In particular, as for hearing 
loss the audiological examiner identified some difficulty 
hearing others' speech but no occupational limitation. See 
e.g., Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) 
(in view of potential entitlement to extraschedular rating 
the examiner should describe effect of hearing loss on 
occupational functioning and daily activities). The veteran's 
service-connected disorders also have not necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting separate 10 percent 
ratings for bilateral neurological impairment involving the 
ilio-inguinal nerve as a residual of an inguinal hernia 
repair. The claims for a higher rating for post-surgical 
scars from the hernia repair, and for right ear hearing loss 
are denied. To the extent the preponderance of the evidence 
does not warrant any further increased rating, the benefit-
of-the-doubt doctrine is not applicable. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A higher rating than 10 percent for a tender surgical scar as 
a residual of right inguinal hernia repair is denied.

A higher rating than 10 percent for a tender surgical scar as 
a residual of left inguinal hernia repair is denied.

A separate 10 percent initial rating for impairment of the 
ilio-inguinal nerve as a residual of right inguinal hernia 
repair is granted, subject to the law and regulations 
governing the payment of VA compensation benefits.

A separate 10 percent initial rating for impairment of the 
ilio-inguinal nerve as a residual of left inguinal hernia 
repair is granted, subject to the law and regulations 
governing the payment of VA compensation benefits.

An initial compensable rating for right ear hearing loss is 
denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


